DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 20 recites limitation of “wherein the screws extend to opposite sides of the housing, so as to provide modular expandability of the housing…”. The instant specification discloses that the ozone generator comprises several modularly arranged electrode groups having flat electrode plates 1, resilient insulating plates 3, dielectric plates 2, and insulating frame elements 4, wherein the electrode groups are arranged in modular manner in series next to one another in the housing 8 which is held together and fastened by screws 9 (Figure 2, paragraph [0032]). That is, the instant specification merely discloses screws for holding together and fastening the housing. However, the instant specification does not disclose any feature regarding the screws for providing modular expandability of the housing. Moreover, the instant specification does not describe how to use screws to provide modular expandability of the housing. The newly added material is not supported by the original disclosure. Therefore, applicant is required to cancel the new matter in the reply to this Office Action.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Newly added claim 20 recites limitation of “wherein the screws extend to opposite sides of the housing, so as to provide modular expandability of the housing…”. It is not clear what “modular expandability of the housing” is regarded or how the screws could provide modular expandability of the housing. Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koltay et al (WO 2014/135905, cited in IDS) in view of Saylor (U.S. 4,214,995).
Regarding claim 1, Koltay et al disclose an ozone generator (ABSTRACT). The ozone generator comprises several electrode groups (Figure 2, page 5), and each electrode group comprises
(1) two flat electrode plates 1 (Figure 1, page 5);
(2) a dielectric plate 2 between the electrodes 1 (Figure 1, page 5);
(3) insulating shim plates 3 between each of the electrode 1 and the dielectric plate 2 (Figure 1, page 5);
(4) an insulating frame 4 (Figure 1, page 5); 
(5) electrode stubs 5 on the electrodes 1 and connected to a high voltage high frequency power generator 8 through a first cable 6 and a second cable 7 (Figure 1, page 5); and
(6) an exterior insulating housing 9 to enclose several electrode groups electrically connected and arranged side by side (Figure 2, page 5).
Koltay does not specifically teach the housing 9 being held together by screws. However, Saylor discloses an ozone generator (ABSTRACT). Saylor teaches that an ozone generator comprises a cylindrical housing 10 having a top plate 12 and a bottom plate 14 to enclose components of the ozone generator therewithin, wherein stubs 20 having threaded portions extends from the top plate 12 to the bottom plate 14 (i.e. screws extends to the opposite sides of the housing) for securing the housing (Figure 1, col. 2, line 5-16). Therefore, it would be obvious for one having ordinary skill in the art to utilize screws extending to the opposite side of the housing as suggested by Saylor in order to securely enclose the components within the device of Koltay.
Furthermore, the teaching of Saylor shows that utilizing screws to hold the housing together is an equivalent configuration for an ozone generator. Therefore, it would be obvious for one having ordinary skill in the art to hold the housing together by screws because it is an art-recognized equivalent.
It should be noted that “screws” will be interpreted as “an elongated structure having threaded portions”. The stubs 20 of Saylor is an elongated structure having threaded portions, reading on “screws”.
Regarding claim 2, Koltay teaches the electrodes 1 are rectangular shaped and the same size (Figures 1-2).
Regarding claim 3, Koltay teaches that the electrodes are made of steel which are cut and corrugated by extrusion (page 3). Davidson teaches the electrodes are made of stainless steel (col. 3, line 1-5).
Regarding claim 5, Koltay teaches that the flow channel 18 is parallel to electrode group (Figures 1-2). 
Regarding claim 6, Koltay teaches that the electrodes 1 are connected to the power generator 8 through the first cable 6 and the second cable 7 (Figure 1, page 5).
Regarding claims 7 and 8, Koltay teaches that a central control unit 15 is used to control the power supply, which comprises a power switched mode owe supply 10, a bridge breaker 11, a pulse modulation device 14, a bridge drive device 13, a bridge transformer and filter unit 12, coupled to the electrodes 1 through the first cable 6 and the second cable 7, and incorporated with a temperature/humidity sensor 16 and an electric flow meter sensor 17 for properly control the operation of the device (Figure 3, pages 5-6).
Regarding claim 9, Kaltay teaches an external cable is connected to a control unit 15 (Figure 3, page 5).
Regarding claim 19, Koltay teaches at least three electrode groups (Figure 2). Saylor teaches twenty electrode assemblies (Figures 3 & 4, col. 2, line 28).
Regarding claim 20, Saylor teaches that the housing may have different dimensions for accommodating different member of electrode assemblies (i.e. modular extendibility of the housing, col. 2, line 26-28 & col. 4, line 4-6). 
In addition, it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA1954).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Koltay et al (WO 2014/135905) and Saylor (U.S. 4,214,995).as applied to claim 1above, and further in view of Orishima et al (PG-PUB US 2006/0024220).
Regarding claim 4, Koltay teaches that the insulating shim plates 3 are provided between the electrode 1 and the dielectric 2 and the insulating frame 4 is fastened to the electrode 1 and dielectric 2 (Figure 1, page 5), but Koltay/Saylor does not teach the insulting shim plate as being resilient. However, Orishima et al disclose an ozone generator (ABSTRACT). Orishima teaches that the ozone generator is constructed with electrodes 10 and 32 with a dielectric plate 31 therebetween, wherein an elastic spacer (e.g. resilient insulating shim plates) is provided between the electrode 10 and the dielectric layer 31 (Figure 1, paragraphs [0017] – [00118]). Orishma further indicates that provision of the elastic spacer 4 can achieve a uniform discharge gap between the electrode and the dielectric layer (paragraph [0119]). Therefore, it would be obvious for one having ordinary skill in the art to utilize an elastic spacer between the electrode and the dielectric layer as suggested by Orishima in order achieve a uniform discharge gap between the electrode and the dielectric layer within the device of Koltay/Saylor.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Koltay et al (WO 2014/135905) and Saylor (U.S. 4,214,995).as applied to claim 1above, and further in view of Lowther (U.S. 3,996,474).
Regarding claim 21, Saylor teaches that an ozone generator comprises a cylindrical housing 10 which is secured by stubs 20 having threaded portions extends from the top plate 12 to the bottom plate 14 (Figure 1, col. 2, line 5-16), but Koltay/Saylor does not teach the stubs/screws being aligned perpendicular to the electrode plates. However, Lowther discloses an ozone generator (ABSTRACT). Lowther teaches that the ozone generator is constructed with a plurality of electrodes, wherein the electrodes are housed within two end plates and the assembly is secured by threaded structure through the electrodes (i.e. screws perpendicular to the electrode plates, Figures 4 & 14, col. 4, line 46 – col. 5, line 18 & col. 10, line 51-col. 11, line 20). The teaching shows that, depending upon the shape of the housing, utilizing screws perpendicular to the electrode plates to secure the assembly is an equivalent configuration for an ozone generator. Therefore, aligning the screws perpendicular to the electrode plates is within ordinary skill in the art because it is an art-recognized equivalent.
Response to Arguments
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments. 
In response to the arguments regarding “modular expandability” as shown in Figure 2 (page 6 of REMARKS), it should be noted that the instant specification discloses that the ozone generator comprises several modularly arranged electrode groups having flat electrode plates 1, resilient insulating plates 3, dielectric plates 2, and insulating frame elements 4, wherein the electrode groups are arranged in modular manner in series next to one another in the housing 8 which is held together and fastened by screws 9 (Figure 2, paragraph [0032]). However, the instant specification or Figure 2 does not disclose or show “modular expandability”. Furthermore, the instant specification does not clearly define what “modular expandability” is or describe how the screws could provide “modular expandability from. Thus, the new claim 21 introduces new matters..

Conclusion
Claims 1-9, and 19-21 are rejected.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795